Title: To George Washington from James Keith, 6 November 1790
From: Keith, James
To: Washington, George



Sir
Alexandria [Va.] Novr 6th 1790

I enclose your Excellency a Copy of that Clause, in Colo. Colvills Will, respecting Miss Anderson’s Legacy. As the Lady, to whom that Legacy was given, was not personally known to any of the Executors, it became a necessary precaution, for their Security, that the person, claiming under that Bequest, shou’d satisfy them, by the Affidavits or Certificates of some persons of respectable Character, in the place where she then resided, that She was the person described in the Will; As the Lady has, since that, removed to America, Affidavits or Certificates of persons of Respectability, in the place where she now lives, stating that they believe her to be the person intended in the Will, and assigning some of the Reasons upon which they found that Opinion, I think will be a sufficient warrant for your Excellency to pay the Legacy. The Customary method is to allow Interest upon Legacies a twelvemonth after the death of the Testator. Mr Bernard, who was the first paid, I find claimed & received Interest from the day after Colo. Colvills death. This was allowed by the Commissioners appointed to settle the Accounts, and Mr West’s Legacies were allowed an Interest from the same time. Miss Anderson’s Legacy stands upon the same footing with the others, and the Commissioners will not discriminate between her and the other Legatees. Colo. Colvill died Octr 9th 1766, from that to Novr 15th 1790 is 24 years one month and six days. I make the Interest for that time £9600[.] During the time of the War our Courts have I believe invariably struck off the Interest. from April 19th 1775 to Septr 23 (I believe) 1783, the Creditor resided in Foreign parts, but I have not understood that the Rule has ever been extended to those Creditors who, during the War, resided upon the Continent, as this Lady came to the Continent before the Commencement of Hostilities, I shoud think her

Claim intituled for full Interest untill paid. The Action against Semples Trustees was not tried at the last District Court. I will communicate your directions to the Gentlemen who have the Charge of the Cause in the District Court, and shoud the Interest be determined against you, have the Business taken to the Court of Appeals. I am with Respect Your Excellency’s Most Obedt hble Servt

Ja. Keith

